DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 13, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somashekar et al. (hereinafter “Somashekar”, US 10,470,055).
Regarding claim 1, Somashekar discloses a base station that performs communication mutually with an opposing base station, the base station comprising: 
a transceiver unit being connected to an antenna for the communication (i.e., a transceiver, and antenna as described in col. 6, lines 1-18); and 
a processing unit that controls the transceiver unit for the communication by referring to meteorological data in a located place (i.e., a processor as described in col. 3, lines 44-49), 
wherein the processing unit, at a predetermined cycle, 
accumulates a set of meteorological data in the located place, and data on received electric power for the communication by referring to the meteorological data (i.e., a first base station receives weather information as described in col. 4, lines 58-65), 
when there is a change in the meteorological data (i.e., identifying an occurrence of tropospheric propagation as described in col. 4, line 62 – col. 5, line 3), calculates a control parameter for controlling the transceiver unit by calling a past parameter relating to meteorological data (i.e., the amount of down-tilt is determined when there is an increase in uplink (UL) interference, call failure rate (CFR), or call drop rate (CDR) in the first network as described in col. 4, line 65 - col. 5, lines 11), and 
causes the calculated control parameter to be transmitted to the opposing base station (i.e., the first base station sends instructions over X2 link to the nearby base stations to instruct their respective to down-tilt by a respective amount as described in col. 5, lines 6-11, and 42-67).

Regarding claim 9, Somashekar discloses a wireless communication system comprising: 
a first base station (i.e., a base station in geo-region A as shown in Fig. 1B); and a second base station that performs communication mutually with the first base station (i.e., nearby base stations in geo-region B as shown in Fig. 1B), wherein 
each of the first base station and the second base station (see Fig. 1B)
includes a transceiver unit being connected to an antenna for the communication (i.e., a transceiver, and antenna as described in col. 6, lines 1-18), and a processing unit that controls the transceiver unit for the communication by referring to meteorological data in a place where the base station is located (i.e., a processor as described in col. 3, lines 44-49), and 
the processing unit of the first base station, at a predetermined cycle, 
accumulates a set of meteorological data in a place where the first base station is located, and data on received electric power for the communication by referring to the meteorological data (i.e., a first base station receives weather information as described in col. 4, lines 58-65), 
when there is a change in the meteorological data (i.e., identifying an occurrence of tropospheric propagation as described in col. 4, line 62 – col. 5, line 3), calculates a control parameter for controlling the transceiver unit by calling a past parameter relating to meteorological data (i.e., the amount of down-tilt is determined when there is an increase in uplink (UL) interference, call failure rate (CFR), or call drop rate (CDR) in the first network as described in col. 4, line 65 - col. 5, lines 11), and 


Regarding claims 8, and 16, Somashekar discloses all limitations recited within claims as described above.  Somashekar also discloses wherein the processing unit controls the transceiver unit for the communication by further referring to meteorological data in a place on a communication path between an own station and the opposing base station (i.e., determining an occurrence of tropospheric propagation or a condition suitable for the occurrence of tropospheric propagation at the base station and polling nearby base stations as shown in steps 540 & 550 of Fig. 5).

Allowable Subject Matter
Claims 2-7, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644